Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the closes prior art SUMITOMO METAL INDUSTRIES, LTD (JP 6-281592) (provided in the IDS). The flaw detection device 11 scans a laser beam in a direction perpendicular to the transfer direction of a material to be inspected (not shown) transferred for surface flaw inspection, and detects the laser light reflected or scattered by the material to be inspected (par. [0003]. In the surface inspection method of the present invention, the restored (inverse domain conversion) signal is obtained by compressing (forward domain conversion) and  restoring (inverse domain conversion) the image from the raw signal indicating the reflected light intensity of the material to be inspected using the neural network the material to be inspected is learned in advance. The difference between the extracted restored (inverse domain conversion) signal and the original raw signal is obtained, and the signal of only the flaw is extracted. (par. [0007]). SUMITOMO METAL INDUSTRIES, LTD does not teach or fairly suggest, “ to obtain a forward-domain-converted image by performing forward domain conversion on the determination target image using a result of machine learning performed using the normal image as training data; and to perform analysis on the abnormality using the forward-domain-converted image when the abnormality is determined to be occurring in the target object captured in the determination target image” recited in claims 1 and 6 in combination with other features of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1-6 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR ANWAR AHMED whose telephone number is (571)272-7413. The examiner can normally be reached flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571)272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMIR A AHMED/Primary Examiner, Art Unit 2665